DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Request for Continued Examination filed on 1-17-2022. As directed, claims 1, 12, 14, and 16 have been amended, claims 6-11 have been cancelled, and claims 17-22 have been added. Thus, claims 1-5 and 12-22 are pending in the current application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-17-2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-4, 12, 14-19, and claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sonar et al. “Soft Pneumatic Actuator Skin with Piezoelectric Sensors for Vibrotactile Feedback”, hereinafter referred to as Sonar, in view of Yeow (US 2019/0374422).
Regarding claim 1, Sonar discloses a soft pneumatic actuator wearable device (see abstract, lines 7-9 which describe a soft pneumatic actuator based skin; see Fig. 1) comprising:
a bidirectional wearable skin (abstract, lines 7-9)  including distributed actuator and sensing elements (abstract, lines 9-12 describe the use of pneumatic actuators and piezoelectric sensors), the actuator and sensing elements including a multimodal actuation layer and a sensing 
a portable power and control device for controlling the distributed actuator and sensing elements (page 6, Col. 2, lines 20-25 refer to closed loop feedback control of the SPA skin; page 10, Col. 2, lines 9-12 discuss the use of a microcontroller which also requires the use of power), and reading signals from the sensing layer (page 8, Col. 1, lines 24-29 discuss the detection and use of signals from the sensing layer in the controller; page 8, Col. 2, lines 1-19 discuss the sensing of the skin and use of the sensed signals in the controller), the portable control device is configured to read signals from the sensing layer and perform pixilated actuation for both micro- and macro-stimulation of a body of a wearer by an actuation frequency and stimulation amplitude with the multimodal actuation layer (page 10, Col. 2, lines 9-12 discuss the ability to independently control each actuator in the array, i.e. a few actuators can be controlled for stimulation, or the entire array can be controlled for stimulation).
While Sonar further discloses that the portable power and control device includes a pneumatic system for delivering pressurized fluids to the bidirectional wearable skin (page 6, Col. 2, lines 15-19), Sonar fails to explicitly disclose the use of a pneumatic reservoir, and an electro-pneumatic system including a valve and a pressure sensor for each output channel. 
However, Yeow teaches a soft pneumatic actuator wearable device comprising a body postural actuation device (SRA 860) (paragraph 174, lines 1-8; Fig. 42) and a portable power and control device (700) (paragraph 137, line 1) including a power generation system (714, 716) for producing a pressurized fluid (paragraph 137, lines 6-18), a pneumatic reservoir (712) for storing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bidirectional skin disclosed by Sonar to further include a power and control system supplying a power generation system, a pneumatic reservoir, output channels, and an electro-pneumatic system in a body postural actuation device, as taught by Yeow, in order to allow for a desired movement to be produced by the system due to the sensed pressure and force.
Thus, as modified, pressurized fluid is provided to the bidirectional wearable skin.
Regarding claim 2, Sonar in view of Yeow disclose the soft pneumatic actuator wearable device according to claim 1, as discussed above.
Sonar further discloses that the sensing layer comprises:

Regarding claim 3, Sonar in view of Yeow disclose the soft pneumatic actuator wearable device according to claim 2, as discussed above.
Sonar further discloses that the discrete sensor elements are configured to measure pressure from the multimodal actuation layer and from an external environment with which the soft pneumatic actuator wearable device is in contact with (page 8, Col. 2, lines 17-25).
Regarding claim 4, Sonar in view of Yeow disclose the soft pneumatic actuator wearable device according to claim 1, as discussed above.
Sonar further discloses that the multimodal actuation layer comprises:
distributed soft pneumatic actuators arranged in an array, each actuator including two silicone layers and a masking layer to define an actuation area of pneumatic channels (page 6, Col. 2, lines 15-16; page 2, Col. 2, lines 11-15 and 24-30; Fig. 1).
Regarding claim 12, Sonar in view of Yeow disclose the soft pneumatic actuator wearable device according to claim 1, as discussed above.
Modified Sonar further discloses wherein at least some of the output channels provide the pressurized fluid to the respective soft pneumatic actuator of the multimodal actuation layer that is arranged in operative connection with the wearer, each soft pneumatic actuator configured to provide force or vibration to a skin of the wearer (Sonar: page 6, Col. 2, lines 20-25 for vibration, and page 10, Col. 2, lines 9-12 for independent control; see paragraph 137 of Yeow which includes output channels for delivering pressurized fluid to the actuator).
Regarding claim 14, Sonar in view of Yeow disclose the soft pneumatic actuator wearable device according to claim 1, as discussed above.
Modified Sonar further discloses wherein the body postural actuation device (Yeow: SRA 860) is configured as a waist belt (Yeow: Fig. 42), and wherein the body postural device (Yeow: SRA 860) includes soft pneumatic actuators (Yeow: 864, 874, 876, 878) arranged in parallel packs around a perimeter of the waist belt (Yeow: 862; Fig. 42) to apply forces (Yeow: paragraph 169, lines 1-22 and paragraph 170, lines 1-3; Figs. 39A-42).
Regarding claim 15, Sonar in view of Yeow disclose the soft pneumatic actuator wearable device according to claim 14, as discussed above.
Modified Sonar further discloses wherein the soft pneumatic actuators are arranged to provide for anterior-posterior and medial-lateral deflection of the body of the user (see Yeow at paragraphs 169-171 and Figs. 39A-42: the actuators are all inflated/deflated independently, and based on the placement of the SRA 860 on the waist, actuators at the sides can impart medial/lateral movement, and actuators at the front and back can impart anterior/posterior movement).
Regarding claim 16, Sonar discloses a soft pneumatic actuator wearable device (see abstract, lines 7-9 which describe a soft pneumatic actuator based skin; see Fig. 1) comprising:
a bidirectional wearable skin (abstract, lines 7-9)  including distributed actuator and sensing elements (abstract, lines 9-12 describe the use of pneumatic actuators and piezoelectric sensors), the actuator and sensing elements including a multimodal actuation layer and a sensing layer (abstract at lines 7-12 describes the use of pneumatic actuators for vibratory actuation and tactile sensing by piezoelectric sensors), the bidirectional wearable skin being flexible and 
a portable power and control device for controlling the distributed actuator and sensing elements (page 6, Col. 2, lines 20-25 refer to closed loop feedback control of the SPA skin; page 10, Col. 2, lines 9-12 discuss the use of a microcontroller which also requires the use of power), and reading signals from the sensing layer (page 8, Col. 1, lines 24-29 discuss the detection and use of signals from the sensing layer in the controller; page 8, Col. 2, lines 1-19 discuss the sensing of the skin and use of the sensed signals in the controller), the portable control device is configured to read signals from the sensing layer and perform pixilated actuation for both micro- and macro-stimulation of a body of a wearer by an actuation frequency and stimulation amplitude with the multimodal actuation layer (page 10, Col. 2, lines 9-12 discuss the ability to independently control each actuator in the array, i.e. a few actuators can be controlled for stimulation, or the entire array can be controlled for stimulation).
While Sonar further discloses that the portable control device includes a pneumatic system for delivering pressurized fluids to the bidirectional wearable skin (page 6, Col. 2, lines 15-19), Sonar fails to explicitly disclose the use of a pneumatic reservoir, and an electro-pneumatic system including a valve and a pressure sensor for each output channel. 
However, Yeow teaches a soft pneumatic actuator wearable device comprising a body postural actuation device (SRA 860) (paragraph 174, lines 1-8; Fig. 42) and a portable power and control device (700) (paragraph 137, line 1) including a power generation system (714, 716) for producing a pressurized fluid (paragraph 137, lines 6-18), a pneumatic reservoir (712) for storing the pressurized fluid (paragraph 137, lines 16-17), output channels operatively attached to the pneumatic reservoir (712) for providing the pressurized fluid (paragraph 137, lines 15-18 which 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bidirectional skin disclosed by Sonar to further include a power and control system supplying a power generation system, a pneumatic reservoir, output channels, and an electro-pneumatic system in a body postural actuation device, as taught by Yeow, in order to allow for a desired movement to be produced by the system due to the sensed pressure and force.
Thus, as modified, pressurized fluid is provided to the bidirectional wearable skin, and the body postural actuation device is arranged with the bidirectional wearable skin.
Regarding claim 17, Sonar in view of Yeow disclose the soft pneumatic actuator wearable device according to claim 1, as discussed above.
Modified Sonar further discloses a portable power unit holding the power generation system (716), the pneumatic reservoir (712), the output channels, and the electro-pneumatic system (704, 710) (Yeow: paragraph 137 and Figs. 21 and 42).
Regarding claim 18, Sonar in view of Yeow disclose the soft pneumatic actuator wearable device according to claim 17, as discussed above.
Modified Sonar further discloses a waist belt (see Fig. 42 of Yeow, and paragraph 174; the postural actuation system is configured as a waist belt).
Regarding claim 19, Sonar in view of Yeow disclose the soft pneumatic actuator wearable device according to claim 18, as discussed above.
Modified Sonar further discloses a wearable support unit (862) configured to transfer a weight of the portable power unit to the waist belt (860) and configured to support a motion of the wearer (Yeow: paragraph 137 and Fig. 21 indicate that the portable power and control system 700 is onboard the wearable device; paragraph 168 further indicates that waist belt 860 includes a wearable support unit 862, and based on the onboard controller, and the disclosure at paragraphs 169-170 that the device inflates and deflates to actuate, the device would aid in the user’s movement when worn as shown in Fig. 42, and further would support a weight of the portable power unit).
Regarding claim 22, Sonar in view of Yeow disclose the soft pneumatic actuator wearable device according to claim 18, as discussed above.
Modified Sonar further discloses wherein the body postural actuation device (Yeow: SRA 860) is configured as a waist belt (Yeow: Fig. 42), and wherein the body postural device .
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sonar et al. “Soft Pneumatic Actuator Skin with Piezoelectric Sensors for Vibrotactile Feedback”, hereinafter referred to as Sonar, in view of Yeow (US 2019/0374422), as applied to claims 1 and 4 above, in further view of Goldfield (WO 2013/033669).
Regarding claim 5, Sonar in view of Yeow disclose the soft pneumatic actuator wearable device according to claim 1, as discussed above.
Sonar discloses a silicone layer (see Fig. 1 silicone layer above the masking layer) that is arranged as a physical separator between the actuation layer from the pneumatic channels to isolate vibrations due to the pneumatic channels (see Fig. 1: the masking layer contains the pneumatic channels, and the silicone layer is placed over top of the pneumatic channels).
Sonar fails to disclose that the silicone layer has a tunable stiffness.
However, Goldfield teaches a tunable stiffness silicone layer reinforced with fibers for a non-isometric directionally controllable stiffness (page 13, paragraph 53, lines 1-7; page 13, lines 1-5; page 20, lines 1-6). Goldfield teaches that the addition of the fibers allows for a direction of constrained expansion with additional directions of unencumbered expansion which results in a desired contraction of the soft actuator (page 20, lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the silicone layer disclosed by Sonar with Goldfield’s teachings of a tunable stiffness silicone layer in order to control non-isometric contraction of the pneumatic actuator as desired.
Regarding claim 13, Sonar in view of Yeow disclose the soft pneumatic actuator wearable device according to claim 1, as discussed above.
Modified Sonar fails to disclose that the bidirectional wearable skin includes a soft exovest.
However, Goldfield teaches a bidirectional wearable skin that can be configured as an exovest (see Goldfield at abstract, the device can be worn about the user’s torso).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Sonar to arrange the bidirectional wearable skin as an exovest, as taught by Goldfield, to provide the capability of assisting a user’s movement at the trunk.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sonar et al. “Soft Pneumatic Actuator Skin with Piezoelectric Sensors for Vibrotactile Feedback”, hereinafter referred to as Sonar, in view of Yeow (US 2019/0374422), as applied to claims 17 and 19 above, in further view of Hiemenz (US 2014/0224849).
Regarding claim 20, Sonar in view of Yeow disclose the soft pneumatic actuator wearable device according to claim 19, as discussed above.
Modified Sonar fails to disclose wherein the wearable support unit includes at least one of a plurality of stacked vertebrae like elements forming an exospine.
However, Hiemenz teaches a wearable support unit (12, 30) including a plurality of stacked vertebrae-like elements (30) forming an exospine (see Figs. 2 and 5, several of the vertebral elements are included in the same space as the wearable support unit 12; paragraph 28, lines 1-5; paragraph 30, lines 8-15). Hiemenz indicates that the exospine (30) advantageously applies force at the user’s spine to aid in movement (see paragraph 30).

Regarding claim 21, Sonar in view of Yeow disclose the soft pneumatic actuator wearable device according to claim 17, as discussed above.
Modified Sonar fails to disclose wherein the wearable support unit includes at least one of a plurality of stacked vertebrae like elements forming an exospine.
However, Hiemenz teaches a wearable support unit (12, 30) including a plurality of stacked vertebrae-like elements (30) forming an exospine (see Figs. 2 and 5, several of the vertebral elements are included in the same space as the wearable support unit 12; paragraph 28, lines 1-5; paragraph 30, lines 8-15). Hiemenz indicates that the exospine (30) advantageously applies force at the user’s spine to aid in movement (see paragraph 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable support unit of modified Sonar with Himemenz teaching of an exospine with the wearable support unit, in order to apply an assistive force to the user’s spine to aid in movement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785